Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 7 Paragraph 4 regarding the objections to Claims 2 and 15 has been fully considered. The objections to Claims 2 and 15 are withdrawn in view of the amendment.
Applicant’s argument on Page 8 Paragraph 6 regarding the rejection of Claim 1 under 35 U.S.C. 103 over Nields in view of Hall and Hares has been fully considered but is not persuasive. Applicant argues that Hall fails to disclose “[processing circuitry configured to] display a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display, and further display on the display two icons respectively meaning “ultrasonic” in relation to the displayed ultrasonic image and meaning “X-ray” in relation to the displayed X-ray image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past. However, Hall teaches displaying a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display, as in [0041] (“the projection image 180 may be fused with or overlaid on the X-ray image 150,” where the projection image 180 is an ultrasonic image, as in [0040], and is displayed on display 116 as shown in Fig. 5.). Hall is not cited to teach “[processing circuitry configured to] further display on the display two icons respectively meaning “ultrasonic” in relation to the displayed ultrasonic image and meaning “X-ray” in relation to the displayed X-ray image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past. Nields and Hall remain applicable to the invention as claimed.
Further regarding applicant’s argument on Page 8 Paragraph 7, applicant argues that Hares fails to disclose “[processing circuitry configured to] display a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display, and further display on the display two icons respectively meaning “ultrasonic” in relation to the displayed ultrasonic image and meaning “X-ray” in relation to the displayed X-ray image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past. However, Hares is not cited to teach “[processing circuitry configured to] display a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display.” Furthermore, Hares teaches “[processing circuitry configured to] further display on the display two icons respectively meaning “ultrasonic” in relation to the displayed ultrasonic image and meaning “X-ray” in relation to the displayed X-ray image, only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past, as in [0071] (“In a situation where there are three instruments 320 […] associatable with an input device 304, the active instrument can be identified to the user via an interface, such as an interface on or displayed on the displayed 306. Suitably the display device 306 is configured to display an image captured by the imaging device. The captured image can be overlaid by graphics which represent active, and optionally also non-active, instruments coupled to, or coupleable to, one or more input devices.” When the graphics of Hares are displayed, it indicates which of the images is live, as the respective imaging tool is active.). Hares remains applicable to the invention as claimed.
Applicant does not explicitly address the rejections of Claim 8 under 35 U.S.C. 103 over Nields, Hall, and Hares further in view of Manak, Claim 12 under 35 U.S.C. 103 over Nields, Hall, and Hares further in view of Takahashi and Claim 13 under 35 U.S.C. 103 over Nields, Hall, and Hares further in view of Ishii. Manak, Takahashi, and Ishii remain applicable to the invention as claimed.
The rejection of Claim 16 is withdrawn in view of the cancelation of the claim.
Claim Objections
Claims 1 and 17 are objected to because of the following informalities: the claim recites the limitation “an ultrasonic probe or a set of an X-ray irradiator and an X-ray detector.” However, because the claim later recites limitations requiring both an ultrasonic probe and an X-ray irradiator and an X-ray detector, the “or” should be amended to “and.” For purposes of applying prior art, it is interpreted that the prior art requires both an ultrasonic probe and a set of an X-ray irradiator and an X-ray detector Appropriate correction is required.
Claim 15 is objected to because of the following informalities: a minor error in antecedent basis and failing to further limit the claim from which it depends upon. Claim 15, dependent on Claim 1, recites the limitation “a superimposed image” in line 3. It is unclear whether applicant intends for the superimposed image of Claim 15 to be the same superimposed image as previously established in Claim 1 (line 4). For purposes of applying prior art, the superimposed image of Claims 1 and 15 is interpreted as the same superimposed image. Furthermore, Claim 15 fails to further limit Claim 1 in that it recites essentially one of the same limitations: displaying a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display. Appropriate correction is required.
Claim 18 is objected to because of the following informalities: in order to clearly communicate the limitations (two separate icons) of the claim, it is suggested applicant amend the claim to “[…] a first icon meaning […] and a second icon meaning […]. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9-11, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nields et al. (US 7496398) in view of Hall et al. (US 20100063400) and Hares (WO 2017098259), cited from its respective US document, (US 20180364891).
Regarding Claim 1, Nields teaches a medical image diagnostic apparatus, (Abstract “The present invention provides for x-ray imaging and ultrasound imaging of a body of interest in a spatially correlatable manner.”), comprising: 
a) an ultrasonic probe (Column 8 Lines 45-46 “an ultrasound imaging head, or probe 110”), or a set of an X-ray irradiator, (Column 7 Line 55 “x-ray tube source 42”) and an X-ray detector, (Column 7 Line 60 “x-ray receiver/imager 44”); and
b) processing circuitry, (Column 9 Line 59 “display/processor 60”), configured to further display on the display, (Column 15 Line 56 “initial screen”), two icons respectively meaning “ultrasonic” in relation to the displayed ultrasonic image, (Column 16 Lines 2-3 “button 1008 labeled “Ultrasound”), and meaning “X-ray” in relation to the displayed X-ray image (Column 16 Line 2 “button 1006 labeled HF-X”).
	However, Nields does not explicitly teach processing circuitry configured to display a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display and only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past.
	In an analogous x-ray and ultrasonic imaging field of endeavor, Hall teaches a medical image diagnostic apparatus, ([0014] “an ultrasound system interconnected with an X-ray fluoroscopic system” and Fig. 1, re-produced below), comprising processing circuitry ([0015] “processor 112” and [0017] “processor 130”), configured to display a superimposed image in which an ultrasonic image is superimposed on an X-ray image, ([0041] “the projection image 180 may be fused with or overlaid on the X-ray image 150,” where the projection image 180 is an ultrasonic image, as in [0040], and is displayed on display 116 as shown in Fig. 5, re-produced below.), on a display ([0015] “display 116”).

    PNG
    media_image1.png
    454
    663
    media_image1.png
    Greyscale

Fig. 1 of Hall

    PNG
    media_image2.png
    450
    729
    media_image2.png
    Greyscale

Fig. 5 of Hall
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Nields and Hall because the combination allows a user to easily follow the positioning of both imaging modalities on a single display, rather than constantly flipping back and forth between two displays or screens.
However, Nields modified by Hall does not explicitly teach only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past.
In an analogous medical imaging field of endeavor, Hares teaches a medical imaging diagnosis apparatus, ([0055] “robotic surgical system 300 comprises a plurality of robot arms 302 […]. The robot arms are provided with […] other implements 320 such as […] imaging devices […] at their distal ends.”), comprising processing circuitry, ([0071] “input device 304 […] display device 306”), configured to further display on the display two icons, ([0071] “graphics”), only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past ([0071] “In a situation where there are three instruments 320 […] associatable with an input device 304, the active instrument can be identified to the user via an interface, such as an interface on or displayed on the displayed 306. Suitably the display device 306 is configured to display an image captured by the imaging device. The captured image can be overlaid by graphics which represent active, and optionally also non-active, instruments coupled to, or coupleable to, one or more input devices.” When the graphics of Hares are displayed, it indicates which of the images is live, as the respective imaging tool is active.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hares because the combination provides a clear indication to a user, most notably a user who may be inexperienced with the apparatus, which imaging modality is active, leaving little to no room for miscommunication or error. Furthermore, this combination permits an intuitive understanding of which instruments or imaging tools are active, as taught by Hares in [0071], which is advantageous in that it moves the procedure along; there is no second-guessing by a user.
Regarding Claim 2, the modified apparatus of Nields teaches all limitations of Claim 1, as discussed above. Furthermore, Nields teaches wherein the X-ray image is an X-ray projection image, (Column 6 Lines 54-55 “an x-ray imaging assembly 40 for providing two-dimensional x-ray images”).
However, Nields does not explicitly teach wherein the X-ray image is an X-ray computed tomography (CT) image.
In an analogous x-ray and ultrasonic imaging field of endeavor, Hall teaches wherein the X-ray image is an X-ray computed tomography (CT) image ([0023] “a different modality such as […] a Computer Tomography (CT) system may be used with the ultrasound system 122.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hall because combining the different options of an X-ray projection image, understood to be simply a conventional X-ray image, or a CT image, which is a more advanced technique, permits the apparatus to be adapted for all user skill levels, as well as have the advantages of the respective image technique.
Regarding Claim 3, the modified apparatus of Nields teaches all limitations of Claim 2, as discussed above. Furthermore, Nields teaches wherein the X-ray image is an X-ray projection image (Column 6 Lines 54-55 “an x-ray imaging assembly 40 for providing two-dimensional x-ray images”). 
Regarding Claim 6, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. Furthermore, Nields teaches wherein the processing circuitry, (Column 6 Line 65 “display/processor assembly 60”), is configured to 
a) specify, (Column 10 Lines 24-26 “display/processor 60 may determine the three-dimensional coordinates of a specific location of interest”), in a case where the ultrasonic image is live, (Column 11 Lines 5-9 “X-ray imaging assembly 40 is then selectively positioned to obtain the desired x-ray images. Such x-ray images are then reviewed using display/processor 60, to identify, analyze and or otherwise confirm the presence and location of a potential lesion or suspicious mass for ultrasound imaging.”), position data of an arm supporting an X-ray irradiator and an X-ray detector, (Column 6 Lines 65-67 and Column 7 Lines 1-3 “A display/processor -assembly 60 is provided […] for monitoring/controlling/simulating the position of the various positionable assembly components”), corresponding to position data of an ultrasonic probe (Column 8 Lines 26-29 “positioning of the various components of each assembly during use is automatically determinable via position sensor/control system” and Column 10 Lines 41-48 “The present invention allows for spatial correlation of the x-ray and ultrasound images utilizing various techniques. By way of primary example, it can be appreciated that the X-Y x-ray images obtained can be readily correlated to the predetermined XYZ frame of reference since the position and attributes of x-ray source 42 and x-ray receiver/imager 44 are each known in relation to the predetermined XYZ frame of reference.”);
b) acquire an X-ray projected image corresponding to the specified position data out of X-ray projected images stored in a memory (Column 10 Lines 43-48 “the X-Y x-ray images obtained can be readily correlated to the predetermined XYZ frame of reference since the position and attributes of x-ray source 42 and x-ray receiver/imager 44 are each known in relation to the predetermined XYZ frame of reference” and Column 6 Lines 65-66 “A display/processor assembly 60 is provided for recording/displaying the various images obtained/generated,” where it is understood that the processor is a generic computer, which is known in the art to also include a memory); and
c) display the acquired X-ray projection image on the display (Column 11 Lines 6-11 “Such x-ray images are then reviewed using display/processor 60, to identify, analyze and or otherwise confirm the presence and location of a potential lesion or suspicious mass for ultrasound imaging. Alternatively, the general location of a potential lesion or suspicious mass may already be known due to prior x-ray screening.”).
Regarding Claim 7, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. Furthermore Nields teaches wherein the processing circuitry, (Column 6 Line 65 “display/processor assembly 60”), is configured to
a) specify, (Column 10 Lines 24-26 “display/processor 60 may determine the three-dimensional coordinates of a specific location of interest”), in a case where the X-ray projection image is live, (Column 11 Lines 5-11 “X-ray imaging assembly 40 is then selectively positioned to obtain the desired x-ray images. Such x-ray images are then reviewed using display/processor 60, to identify, analyze and or otherwise confirm the presence and location of a potential lesion or suspicious mass for ultrasound imaging. Alternatively, the general location of a potential lesion or suspicious mass may already be known due to prior x-ray screening.”), matching position data of an ultrasonic probe corresponding to position data of an arm supporting an X-ray irradiator and an X-ray detector (Column 10 Lines 41-55 “The present invention allows for spatial correlation of the x-ray and ultrasound images utilizing various techniques. By way of primary example, it can be appreciated that the X-Y x-ray images obtained can be readily correlated to the predetermined XYZ frame of reference since the position and attributes of x-ray source 42 and x-ray receiver/imager 44 are each known in relation to the predetermined XYZ frame of reference. […] Further, the XYZ positioning of ultrasound imaging head 110 is determinable relative to the predetermined XYZ frame of reference, as noted above.”);
b) acquire an ultrasonic image corresponding to the specified position data (Column 17 Lines 45-46 “The ultrasound probe automatically moves to the indicated point on the x-ray scout image.”), out of ultrasonic images stored in a memory (Column 6 Lines 65-66 “A display/processor assembly 60 is provided for recording/displaying the various images obtained/generated,” where it is understood that the processor is a generic computer, which is known in the art to also include a memory); and
c) display the acquired ultrasonic image on the display (Column 9 Lines 59-62 “display/processor 60 includes a display screen 62 for […] displaying corresponding depth-profile ultrasound images on a second portion 62b”).
Regarding Claim 9, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. Furthermore, Hall teaches wherein the processing circuitry, ([0015] “processor 112” and [0017] “processor 130”), is configured to display a superimposed image obtained by superimposing the ultrasonic image on the X-ray projection image on the display ([0041] “the projection image 180 may be fused with or overlaid on the X-ray image 150,” where it is understood that projection image 180 is an ultrasonic image, as in [0040]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hall because the combination allows a user to easily follow the positioning of both imaging modalities on a single display, rather than constantly flipping back and forth between two displays or windows.
Regarding Claim 10, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. Furthermore, Nields teaches:
a) an X-ray irradiator, (Column 7 Line 55 “x-ray tube source 42”), configured to irradiate X-rays for an X-ray imaging, (Column 7 Line 58 “x-ray tube source 42 provides x-ray radiation); and 
b) an X-ray detector, (Column 7 Line 60 “x-ray receiver/imager 44”), configured to detect the X-rays (as is understood by one of ordinary skill in the art that such an action is required of an X-ray detector).
However, Nields does not explicitly teach wherein the processing circuitry is configured to control the X-ray irradiator and X-ray detector to perform the X-ray imaging.
In an analogous x-ray and ultrasonic imaging field of endeavor, Hall teaches wherein the processing circuitry, ([0015] “processor 112”), is configured to control the X-ray irradiator and X-ray detector to perform the X-ray imaging ([0046] “fluoroscopy is not being continuously performed throughout the procedure,” which indicates that the system may be powered down, a method to control performing X-ray imaging).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hall because controlling the operation of X-ray imaging is crucial, especially in devices with two imaging modalities, as only one should operate at a time to ensure safety of the patient. Furthermore, it may be advantageous to control the level of X-ray irradiation in order to specific types of tissue.
Regarding Claim 11, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. Furthermore, Nields teaches wherein the processing circuitry is configured to further control an ultrasonic probe to control an ultrasonic imaging (Column 8 Lines 56-57 “Ultrasound transducer module 114 provides an ultrasound signal having a focal point on a signal center axis at a location between compression paddle 34 and face plate 32.”).
Regarding Claim 14, Nields teaches an X-ray irradiation controller (Column 6 Lines 54-55 “x-ray imaging assembly”), connected to be able to communicate mutually with an ultrasonic diagnostic apparatus and an X-ray diagnostic apparatus, (Column 10 Lines 17-24 “display/processor 60 may be operatively interconnected (e.g., via electrical lines 80 to the various positionable assembly components for monitoring/controlling their respective positions relative to the predetermined XYZ frame of reference, including the positionable components of immobilization assembly 30, x-ray imaging assembly 40, ultrasound imaging assembly 110 and biopsy assembly 50.”), comprising processing circuitry, (Column 9 Line 59 “display/processor 60”), configured to further display on the display two icons respectively meaning “ultrasonic” in relation to the displayed ultrasonic image, (Column 16 Lines 2-3 “button 1008 labeled “Ultrasound”), and meaning “X-ray” in relation to the displayed X-ray image (Column 16 Line 2 “button 1006 labeled HF-X”).
	However, Nields does not explicitly teach processing circuitry configured to display a superimposed image in which an ultrasonic image is superimposed on an X-ray image on a display and only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past.
	In an analogous x-ray and ultrasonic imaging field of endeavor, Hall teaches an x-ray irradiation controller, ([0014] “X-ray fluoroscopic system 106”), comprising processing circuitry ([0015] “processor 112” and [0017] “processor 130”), configured to display a superimposed image in which an ultrasonic image is superimposed on an X-ray image, ([0041] “the projection image 180 may be fused with or overlaid on the X-ray image 150,” where the projection image 180 is an ultrasonic image, as in [0040], and is displayed on display 116 as shown in Fig. 5, re-produced above.), on a display ([0015] “display 116”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Nields and Hall because the combination allows a user to easily follow the positioning of both imaging modalities on a single display, rather than constantly flipping back and forth between two displays or screens.
However, Nields modified by Hall does not explicitly teach only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past.
In an analogous medical imaging field of endeavor, Hares teaches an X-ray irradiation controller, (Column 6 Lines 54-55 “x-ray imaging assembly 40”), comprising processing circuitry, ([0071] “input device 304 […] display device 306”), configured to further display on the display two icons, ([0071] “graphics”), only one of the displayed two icons being displayed as active to indicate which of the displayed ultrasonic image and the displayed X-ray image is live, not past ([0071] “In a situation where there are three instruments 320 […] associatable with an input device 304, the active instrument can be identified to the user via an interface, such as an interface on or displayed on the displayed 306. Suitably the display device 306 is configured to display an image captured by the imaging device. The captured image can be overlaid by graphics which represent active, and optionally also non-active, instruments coupled to, or coupleable to, one or more input devices.” When the graphics of Hares are displayed, it indicates which of the images is live, as the respective imaging tool is active.).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hares because the combination provides a clear indication to a user, most notably a user who may be inexperienced with the apparatus, which imaging modality is active, leaving little to no room for miscommunication or error. Furthermore, this combination permits an intuitive understanding of which instruments or imaging tools are active, as taught by Hares in [0071].
Regarding Claim 15, the modified apparatus of Nields teaches all limitations of Claim 1, as discussed above. Furthermore, Hall teaches wherein the processing circuitry, ([0015] “processor 112” and [0017] “processor 130”), is configured to display the ultrasonic image and the X-ray image as a superimposed image in which the ultrasonic image is superimposed on the X-ray image ([0041] “the projection image 180 may be fused with or overlaid on the X-ray image 150,” where it is understood that projection image 180 is an ultrasonic image, as in [0040]).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hall because the combination allows a user to easily follow the positioning of both imaging modalities on a single display, rather than constantly flipping back and forth between two displays or screens.
Additionally, Hares teaches wherein the processing circuitry, ([0071] “input device 304 […] display device 306”), wherein further display on the display two icons of the ultrasonic image of the displayed superimposed image and of the X-ray image of the displayed superimposed image ([0071] “In a situation where there are three instruments 320 […] associatable with an input device 304, the active instrument can be identified to the user via an interface, such as an interface on or displayed on the display device 306. Suitably the display device 306 is configured to display an image captured by the imaging device. The captured image can be overlaid by graphics which represent active, and optionally also non-active, instruments coupled to, or coupleable to, one or more input devices. The captured image and the overlaid graphics together comprise a displayed image.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hares because combining a display of two icons, only one of which is active depending on the imaging modality that is active, provides a clear indication to a user, most notably a user who may be inexperienced with the apparatus, which imaging modality is active, leaving little to no room for miscommunication or error. Furthermore, this combination permits an intuitive understanding of which instruments or imaging tools are active, as taught by Hares in [0071].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nields et al. (US 7496398), Hall et al. (US 20100063400), and Hares (WO 2017098259), cited from its respective US document (US 20180364891), as applied to Claim 3 above, and further in view of Manak et al. (US 20140135623).
Regarding Claim 8, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. Furthermore, Nields teaches processing circuitry, (Column 6 Line 65 “display/processor assembly 60”), configured to generate, in a case where the X-ray projection image is live, (Column 11 Lines 5-9 “X-ray imaging assembly 40 is then selectively positioned to obtain the desired x-ray images. Such x-ray images are then reviewed using display/processor 60, to identify, analyze and or otherwise confirm the presence and location of a potential lesion or suspicious mass for ultrasound imaging.”), position data of an arm supporting an X-ray irradiator and an X-ray detector (Column 6 Lines 65-67 and Column 7 Lines 1-3 “A display/processor -assembly 60 is provided […] for monitoring/controlling/simulating the position of the various positionable assembly components,” Column 8 Lines 26-29 “positioning of the various components of each assembly during use is automatically determinable via position sensor/control systems,” and Column 7 Lines 55-57 “X-ray imaging assembly 40 includes x-ray tube source 42 mounted on the end of second support arm 22 and x-ray receiver/imager 44 mounted on first support arm 20.”).
However, Nields does not explicitly teach wherein the processing circuitry is configured to generate an ultrasonic image corresponding to the position data from volume data obtained by prior ultrasonic imaging performed with the arm expressing the position data, and display the ultrasonic image on the display.
In an analogous medical diagnostic imaging field of endeavor, Manak teaches a medical image diagnostic apparatus, ([0028] “imaging system 200”), wherein the processing circuitry, ([0031] “control module 240”), is configured to
a) generate an ultrasonic image corresponding to the position data from volume data obtained by prior ultrasonic imaging, ([0080] “The buffer 1014 and/or a memory 1022 may store two-dimensional (2D) or three-dimensional (3D) data sets of the ultrasound data where such 2D and 3D data sets are accessed to present 2D (and/or 3D images).”), performed with the arm, ([0032] “paddle assembly 213 (including an upper plate 213 and a lower plate 216”), expressing the position data ([0040] “After the X-ray scan is complete and a region of interest has been selected, the actuator 234 may position the ultrasound transducer 232 to scan the region of interest.”); and 
b) display the ultrasonic image on the display ([0080] “The display 1018 may include one or more monitors that present patient information, including diagnostic ultrasound images to the user for diagnosis and analysis.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Manak because when the region of interest is established via X-ray and the region of interest’s position is communicated with the ultrasound system to provide position for the ultrasound transducer, this saves time and money for the scanning process, as well as reducing or eliminating patient discomfort, as taught by Manak in [0049], because the user does not have to waste time trying to find the same position as the X-ray for the ultrasound transducer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nields et al. (US 7496398), Hall et al. (US 20100063400), and Hares (WO 2017098259), cited from its respective US document (US 20180364891), as applied to Claim 3 above, and further in view of Takahashi (WO 2015174422), cited from its respective US document, (US 20170071573).
Regarding Claim 12, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. However, the modified apparatus of Nields does not explicitly teach wherein the processing circuitry is configured to determine that the ultrasonic image is live when it is detected that an acquired ultrasonic image includes an image of a target, or it is detected that the ultrasonic probe is contacting with a body surface.
In an analogous ultrasonic imaging field of endeavor, Takahashi teaches a medical imaging diagnostic apparatus, ([0037] “ultrasound diagnostic apparatus”), wherein the processing circuitry, ([0043] “ultrasound reception circuitry 22”), is configured to determine that the ultrasonic image is live when it is detected that an acquired ultrasonic image includes an image of a target, or it is detected that the ultrasonic probe is contacting with a body surface ([0185] “The sensor 6 then detects the contact/non-contact of the ultrasound probe 4 with respect to the object 8 based on the positional relationship between the ultrasound probe 4 and the object 8 depicted on the image,” where if the object 8, interpreted as the target, is not included in the image, the sensor does not detect the contact/non-contact of the ultrasound probe. Furthermore, if non-contact is detected, it is understood that the ultrasonic image is not live, interpreted as the operating state, as in Claim 2, “wherein the circuitry is configured to further detect contact/non-contact of the ultrasound probe with respect to an object as the probe operating state.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Takahashi because the ultrasound probe needs to be brought into contact with the body surface of an object to perform ultrasound transmission/reception, as taught by Takahashi in [0040]. Additionally, if the probe operating state is determined or analyzed by the apparatus, less time is wasted by the user attempting to determine whether or not the image is live, resulting in a more efficient procedure.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nields et al. (US 7496398), Hall et al. (US 20100063400), and Hares (WO 2017098259), cited from its respective US document (US 20180364891), as applied to Claim 3 above, and further in view of Ishii et al. (US 20150250439).
Regarding Claim 13, the modified apparatus of Nields teaches all limitations of Claim 3, as discussed above. However, the modified apparatus of Nields does not explicitly teach wherein the processing circuitry is configured to determine that the X-ray projection image is live when an X-ray irradiation instruction in accordance with an operation of a foot switch for instructing the X-ray irradiation is detected.
In an analogous X-ray imaging field of endeavor, Ishii teaches a medical image diagnostic apparatus, ([0027] “X-ray diagnosis system 1”), wherein the processing circuitry, ([0035] “controller 34”), is configured to determine that the X-ray projection image is live when an X-ray irradiation instruction in accordance with an operation of a foot switch, ([0058] “the foot switch 30 according to this embodiment includes the receiver 36, and the receiver 36 causes the controller 34 to transition from the resting state to the operational state in response to closure of the door Di of the examination room Ri and input of the "examination start" command to the X-ray diagnosis apparatus 10.”), for instructing the X-ray irradiation is detected ([0058] “The procedure performer M1 can immediately start operating the X-ray diagnosis apparatus 10 with the foot switch 30 whenever desiring to operate the X-ray diagnosis apparatus 10,” where it is interpreted that when the controller receives the “examination start” command it determines that the X-ray projection is live).

    PNG
    media_image3.png
    474
    566
    media_image3.png
    Greyscale

Fig. 1 of Ishii
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ishii because the combination of a foot switch in the apparatus allows an operator to use both hands to complete other tasks during the imaging procedure, as shown in Fig. 1 of Ishii, re-produced above, rather than using one or more hands to control the X-ray irradiation.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 20100063400) and Hares (WO 2017098259), cited from its respective US document (US 20180364891).
Regarding Claim 17, Hall teaches a medical image diagnostic apparatus, ([0014] “an ultrasound system interconnected with an X-ray fluoroscopic system” and Fig. 1, re-produced above), comprising an ultrasonic probe, ([0017] “ultrasound probe 126”), or a set of an X-ray irradiator, ([0015] “X-ray tube 104”), and an X-ray detector ([0015] “X-ray fluoroscopic system 106”); and processing circuitry ([0015] “processor 112” and [0017] “processor 130”), generate a superimposed image in which an ultrasonic image and an X-ray image are superimposed ([0041] “the projection image 180 may be fused with or overlaid on the X-ray image 150,” where the projection image 180 is an ultrasonic image, as in [0040], and is displayed on display 116 as shown in Fig. 5, re-produced above.).
However, Hall does not explicitly teach processing circuitry configured to display identifiable information which of the ultrasound image and the X-ray image is the live image or not, on the display.
In an analogous medical imaging field of endeavor, Hares teaches a medical imaging diagnosis apparatus, ([0055] “robotic surgical system 300 comprises a plurality of robot arms 302 […]. The robot arms are provided with […] other implements 320 such as […] imaging devices […] at their distal ends.”), comprising processing circuitry, ([0071] “input device 304 […] display device 306”), configured to display identifiable information which of the ultrasound image and the X-ray image is the live image or not, ([0071] “In a situation where there are three instruments 320 […] associatable with an input device 304, the active instrument can be identified to the user via an interface, such as an interface on or displayed on the display device 306. Suitably the display device 306 is configured to display an image captured by the imaging device. The captured image can be overlaid by graphics which represent active, and optionally also non-active, instruments coupled to, or coupleable to, one or more input devices.”), on the display ([0071] “display device 306”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Hall and Hares because combining a display of two icons, only one of which is active depending on the imaging modality that is active, provides a clear indication to a user, most notably a user who may be inexperienced with the apparatus, which imaging modality is active, leaving little to no room for miscommunication or error. Furthermore, this combination permits an intuitive understanding of which instruments or imaging tools are active, as taught by Hares in [0071]. Furthermore, although Hares does not explicitly teach displaying identifiable information along with the superimposed image on the display, the combination of Hall and Hares meets the limitations of the instant claim. Additionally, a display is capable of displaying any such information or data gathered by the processor or processing circuitry.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 20100063400) and Hares (WO 2017098259), cited from its respective US document (US 20180364891) as applied to Claim 17 above, and further in view of Nields et al. (US 7496398).
Regarding Claim 18, the modified apparatus of Hall teaches all limitations of Claim 17, as discussed above. However, the modified apparatus of Hall does not explicitly teach wherein the processing circuitry is configured to display an icon meaning “ultrasonic” and an icon meaning “X-ray” on the display, and display the identifiable information by activating one of the icon meaning “ultrasonic” and the icon indicating “X-ray” and deactivating the other.
In an analogous X-ray and ultrasonic imaging field of endeavor, Nields teaches a medical image diagnostic apparatus, (Abstract “The present invention provides for x-ray imaging and ultrasound imaging of a body of interest in a spatially correlatable manner.”), wherein the processing circuitry , (Column 9 Line 59 “display/processor 60”), is configured to display an icon meaning “ultrasonic,” (Column 16 Lines 2-3 “button 1008 labeled “Ultrasound”), and an icon meaning “X-ray,” (Column 16 Line 2 “button 1006 labeled HF-X”), on the display (Column 15 Line 56 “initial screen”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Nields because it alleviates any confusion to the user about which imaging modality is live, meaning that even the most unexperienced users of the apparatus would be able to identify which imaging modality is live.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793       

/Oommen Jacob/Primary Examiner, Art Unit 3793